Exhibit 10.2
 
SECURITY AGREEMENT


This SECURITY AGREEMENT (this "Agreement") is executed as of this 1st day of
February 2008, by Lawriter, LLC, an Ohio limited liability company ("Lawriter"),
in favor of Institute of Legal Publishing, Inc., an Ohio corporation (the
"Secured Party").


W I T N E S S E T H:


WHEREAS, pursuant to that certain LLC Interests Purchase Agreement by and among
Collexis Holdings, Inc., a Nevada corporation ("Collexis"), Lawriter, Inc., a
wholly-owned subsidiary of Collexis and Nevada corporation (together with
Collexis, "Buyer"), Lawriter, OSBA.COM LLC, an Ohio limited liability company
and Secured Party dated February 1, 2008 (the "Purchase Agreement"), Buyer has
purchased all of the membership interests of Lawriter for and in consideration
of the Purchase Price which includes, in addition to an initial cash payment and
issuance of Collexis common stock to be made at closing and certain “earnout”
payments, certain periodic cash payments referred to in the Purchase Agreement
as the "Scheduled Payments." Each of the Scheduled Payments shall be secured by
Lawriter's Accounts Receivable arising from the Consortium Licenses and a first
lien on Lawriter's equipment as set forth in Section 2(b)(i)(B)(2) of the
Purchase Agreement; and


WHEREAS, as a condition to and an inducement for the Secured Party to enter into
the Purchase Agreement, Lawriter has agreed to execute this Agreement as
security for the Scheduled Payments.


NOW, THEREFORE, as an inducement to the Secured Party, and in consideration of
the Secured Party extending credit to Collexis and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned, to secure the prompt payment and performance of the Scheduled
Payments does hereby agree as follows:
 
ARTICLE I
SECURITY INTEREST


Section 1.1 Definitions. All terms used herein that are identified in the Ohio
Uniform Commercial Code (the "Code") shall have the same meaning herein unless
otherwise indicated. All capitalized terms used in this Agreement or in the
introductory paragraphs above not otherwise defined herein or above or in the
Code shall have the meaning attributed to such terms in the Purchase Agreement.
All capitalized terms defined in the introductory paragraphs above are
incorporated herein as part of this Agreement.


Section 1.2 Security Interest. As security for the prompt satisfaction of the
Scheduled Payments, including the costs and expenses of collection or
enforcement thereof, Lawriter hereby grants the Secured Party, as security for
the Scheduled Payments, a continuing first priority lien and security interest
in the following (the "Collateral"): all of the Lawriter Equipment and all of
Lawriter's Accounts Receivable arising from the Consortium Licenses. For


--------------------------------------------------------------------------------



purposes of this Agreement, Lawriter Equipment shall mean that equipment
reflected on Schedule 1, attached hereto and made a part hereof, entitled
“Lawriter Equipment.”
 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS


Section 2.1 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action.


Section 2.2 Financing Statements. At the Secured Party's request, Lawriter will
join with the Secured Party in executing one or more financing statements or any
other document in form reasonably satisfactory to the Secured Party. Lawriter
authorizes the Secured Party to prepare and to file financing statements or such
other documents deemed necessary by the Secured Party covering the Collateral
signed only by the Secured Party under such circumstances and in such
jurisdictions where Lawriter's signature is not required. Lawriter will keep
accurate and complete records pertaining to the Collateral or any proceeds
thereof.


Section 2.3 Further Assurances. Lawriter will do, make, procure, execute and
deliver all acts, things, writings and assurances as the Secured Party may
reasonably request at any time and from time to time to protect, assure or
perfect their interest, rights and remedies under the Purchase Agreement and
applicable law.


Section 2.4 Inspection of Collateral and Records. The Secured Party may, upon
reasonable notice, examine and inspect the Collateral and records and documents
related to the Collateral during regular business hours upon no less than three
(3) days prior written notice.


Section 2.5 Assignment or Sale. Lawriter, its agents, servants or employees will
not mortgage, lease, rent, sell, assign or offer to sell, assign or otherwise
transfer or dispose of the Collateral, other than the ordinary course of
business, either in whole or in part, or any interest therein without the prior
written consent of the Secured Party or approval of any applicable bankruptcy
court.


Section 2.6 Additional Representations of Lawriter. With respect to all of the
Collateral:


(a) Lawriter is organized under the laws of the State of Ohio and will not
change its state of formation or type of organization without the prior written
consent of the Secured Party which consent shall not be unreasonably withheld or
delayed.


(b) Lawriter agrees to take such reasonable actions as would be expected from a
similarly situated company granting similar security interests to prevent and
protect against any waste, damage, or destruction of the Collateral, and
Lawriter will safeguard and keep all documents relating to the Collateral.

2

--------------------------------------------------------------------------------



(c)  Lawriter will promptly advise (but in no event greater than ten (10) days)
the Secured Party in writing of any change in Lawriter's name or in its
principal place of business.


ARTICLE III
DEFAULT


Section 3.1 Events of Default. Lawriter shall be in default under this Agreement
upon the happening of any of the following events or conditions ("Event of
Default"):


(i) Buyer defaults in the performance or observance of any provision of this
Agreement or fails to timely make the Scheduled Payments; or


(ii) the loss, impairment, sale, assignment, transfer or encumbrance to or of a
substantial part of the Collateral or Lawriter's interest therein shall occur,
or any levy, seizure, injunction or attachment thereon; or


(iii) the entry of an order appointing a trustee, receiver, or custodian or the
filing by or against Lawriter of a petition for bankruptcy relief.


Section 3.2  Rights and Remedies Upon Default. Upon occurrence of any of the
events of default described in Section 3.1, the Secured Party shall have the
following rights that shall be cumulative with all other rights and remedies of
the Secured Party:


(a) Acceleration. The Secured Party shall have the right to and may declare all
liabilities secured hereby to be immediately due and payable without notice to
or demand upon Lawriter or any other person;


(b)  Other Rights. The Secured Party, in addition to any remedies it may
exercise under this Agreement or the Purchase Agreement, or under applicable
law, may immediately and without demand, exercise any and all of the rights of a
secured party upon default under the Code, all of which shall be cumulative.
Such rights shall include, without limitation:


(i) The right to take possession of the Collateral without judicial process and
the right to enter upon any premises where the Collateral may be located for the
purposes of taking possession of, securing, removing and/or disposing of the
Collateral without interference from Lawriter and without any liability for
rent, storage, utilities or other sums;
 
(ii) The Secured Party shall have the right to notify the person or entity
obligated on Accounts Receivable to make payments thereon directly to the
Secured Party and to take control of the cash and noncash proceeds through a
lockbox or other means;
 
(iii) The right to sell, lease, or otherwise dispose of the whole or from
time-to-time, any part of or all of the Collateral, whether in its then
condition or after further processing or preparation, at public or private sale.
Unless the Collateral is perishable or threatens to decline speedily in value or
is of a type customarily sold on a recognized market, the

3

--------------------------------------------------------------------------------



Secured Party shall give Lawriter at least five (5) days' prior notice of the
time and place of any public sale of the Collateral or of the time after which
any private sale or other intended disposition of the Collateral is to be made,
all of which Lawriter agrees shall be reasonable notice of any such sale or
disposition of the Collateral; and


(c) Upon request of the Secured Party, Lawriter shall assemble and make the
Collateral available to the Secured Party at a place reasonably convenient to
Lawriter and the Secured Party.


Section 3.3 Bankruptcy Court Relief. Secured Party agrees that, if applicable,
it shall not seek to exercise any of its rights under Section 3.2 without first
seeking relief to do so from the United States Bankruptcy Court.


Section 3.4  Attorney-in-Fact. To effectuate the rights and remedies of the
Secured Party upon default, Lawriter does hereby irrevocably appoint the Secured
Party attorney-in-fact for Lawriter, with full power of substitution, after
default of Lawriter, to sign, execute and deliver any and all instruments and
documents and to do all acts and things to the same extent as Lawriter could do,
and to sell, assign and transfer any Collateral to the Secured Party or any
other party.


Section 3.5 Proceeds of Sale; Deficiency. The proceeds of any sale or other
disposition of the Collateral or any part of the Collateral by the Secured Party
shall be applied first to the expenses (including, but not limited to,
reasonable attorneys' fees) of retaking, holding, storing, and processing the
Collateral and preparing the Collateral for sale, selling and the like and
collecting or attempting to collect the Scheduled Payments secured by this
Agreement; then to the satisfaction of the Scheduled Payments secured hereby;
and the balance, if any, to be paid to Lawriter or to be paid as otherwise
provided by law.


Section 3.6 Cumulative Rights. The enumeration of the foregoing rights is not
intended to be exhaustive, and the exercise of any right shall not preclude the
exercise of any other rights, all of which shall be cumulative. The Secured
Party may permit Lawriter to remedy any default, but such shall not be a waiver
of the default so remedied, and the Secured Party's waiver of any default shall
not be a waiver of any subsequent or prior defaults.
 
ARTICLE IV
MISCELLANEOUS


Section 4.1 Waiver; Severability.


(a) In addition to any other waivers, as set forth herein in the Note, Lawriter
expressly waives, to the extent allowed by law, all claims and rights to claim
any exemptions allowed or allowable under the Constitution or laws of the United
States, the State of Ohio, or any other jurisdiction.

4

--------------------------------------------------------------------------------



(b) In the event that any one or more of the terms or provisions of this
Agreement shall be invalid, illegal or unenforceable in any respect, the
validity of the remaining terms or provisions shall in no way be affected,
prejudiced or disturbed thereby.


Section 4.2 Assignment of Obligations. If at any time or times by sale,
assignment, negotiation, pledge or otherwise, the Secured Party transfers any or
all of the Obligations, such transfer shall, unless otherwise specified in
writing, carry with it the Secured Party's rights and remedies under this
Agreement with respect to such Obligations transferred, and the transferee shall
become vested with such rights and remedies whether or not they are specifically
referred to in the transfer.


Section 4.3 Notices. All notices herein authorized or required to be given to
Lawriter or the Secured Party shall be delivered personally or shall be sent by
certified mail, registered mail or overnight express, postage prepaid to the
addresses set forth below or to such other address as the parties may designate
from time to time in accordance with this subparagraph:


Buyer or Lawriter:
Collexis Holdings, Inc.
Lawriter, LLC
Lawriter, Inc.
1201 Main Street, Suite 980
Colombia, South Carolina 29201
Attention: President


With copy to:
McDaniel & Henry, LLP
PO Box 681235
Marietta, Georgia 30068-0021
Attn: Frank McDaniel, Esq.
 
Secured Party:
Institute of Legal Publishing, Inc.
250 East Fifth Street, Suite 444
Cincinnati, Ohio 45202
Attn: Joseph W. Shea, III


With copy to:
Thompson Hine LLP
10 West Second Street
Dayton, Ohio 45402
Attn: Sharen Swartz Neuhardt, Esq.


Section 4.4 Non-Waiver; Modification.


(a) No course of dealing, delay or failure on Secured Party's part in exercising
any right, privilege, option or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, privilege,
option or remedy preclude any further exercise thereof or the exercise of any
other right, privilege, option or remedy. No waiver

5

--------------------------------------------------------------------------------



whatsoever shall be valid unless in writing signed by the Secured Party and then
only to the extent therein set forth.


(b) No modification, amendment or waiver of any provision of this Agreement, and
no consent to any departure by Lawriter therefrom, shall be effective unless the
same shall be in writing and signed by the Secured Party and then such waiver or
modification shall be effective only in the specific instance and for the
purpose for which it is given.


Section 4.5 Captions and Titles. The headings of the sections, paragraphs, and
subdivisions of this Agreement are for convenience of reference only, are not to
be considered a part hereof, and shall not limit or otherwise affect any of the
terms hereof.


Section 4.6 Successors and Assigns. The provisions of this Agreement shall inure
to and bind not only the parties hereto, but also their respective heirs,
executors, administrators, successors and assigns.


Section 4.7 Applicable Law. This Agreement shall be construed and governed, and
its validity determined, according to the laws of the State of South Carolina.


Section 4.8 Termination of Security Interest. The Secured Party's security
interest under this Agreement will not be terminated until the Secured Party
executes a written termination agreement.


Section 4.9 Counterparts. This Security Agreement may be executed in any number
of counterparts, each of which so executed shall be deemed an original, but all
such counterparts together constitute but one and the same instrument.


[Signatures on Following Page]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this document on the date first
written above.


LAWRITER, LLC
 
By:  /s/ William D. Kirkland

--------------------------------------------------------------------------------

William D. Kirkland
Its: Manager
 
 
INSTITUTE OF LEGAL PUBLISHING, INC.
 
 
By:  /s/ Joseph W. Shea III

--------------------------------------------------------------------------------

Joseph Shea
Its: President
 
7

--------------------------------------------------------------------------------

